[Cite as State v. Howard, 2020-Ohio-5057.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


 STATE OF OHIO,                                   :      OPINION

                  Plaintiff-Appellee,             :
                                                         CASE NO. 2019-L-153
         - vs -                                   :

 DEVIN D. HOWARD,                                 :

                  Defendant-Appellant.            :


 Criminal Appeal from the Lake County Court of Common Pleas, Case No. 2018 CR
 000838.

 Judgment: Affirmed.


 Charles E. Coulson, Lake County Prosecutor, Karen A. Sheppert, and Jason R.
 Shachner, Assistant Prosecutors, Lake County Administration Building, 105 Main Street,
 P.O. Box 490, Painesville, OH 44077 (For Plaintiff-Appellee).

 Mandy J. Gwirtz, Mandy Gwirtz, LLC, 20050 Lakeshore Boulevard, Euclid, OH 44123
 (For Defendant-Appellant).


MATT LYNCH, J.

        {¶1}      Defendant-appellant, Devin D. Howard, appeals his convictions for

Aggravated Robbery and Identity Fraud following a jury trial in the Lake County Court of

Common Pleas. For the following reasons, Devin’s convictions are affirmed.

        {¶2}      On January 25, 2019, the Lake County Grand Jury returned an Indictment

charging Devin with: Aggravated Robbery (Count 1), a felony of the first degree in

violation of R.C. 2911.01(A)(1); Kidnapping (Counts 2 and 3), felonies of the first degree

in violation of R.C. 2905.01(A)(2); Complicity to Safecracking (Count 4), a felony of the
fourth degree in violation of R.C. 2923.03(A)(4) and R.C. 2911.31(A); and Identity Fraud

(Count 5), a felony of the fifth degree in violation of R.C. 2913.49(B)(1). Counts 1 through

4 carried firearm specifications pursuant to R.C. 2941.145.

       {¶3}     On February 1, 2019, Devin, represented by appointed counsel, was

arraigned and entered a plea of “not guilty” to the charges in the Indictment. Bond, set

previously in municipal court proceedings, was continued.

       {¶4}     On March 7, 2019, Devin filed a Motion to Discharge & Substitute Counsel

and a Motion to Suppress & Return Evidence. The trial court denied both Motions on the

following day.

       {¶5}     Similar Motions were filed on March 8, 2019, and denied on March 15, 2019.

       {¶6}     On March 22, 2019, the trial court granted a defense motion for Devin to

undergo a competency evaluation. On this day, Devin posted bond and was released

from custody.

       {¶7}     On April 10, 2019, the trial court revoked Devin’s bond and issued a warrant

for his arrest on account of his failure to report for his competency evaluation.

       {¶8}     On July 8, 2019, Devin was taken into custody.

       {¶9}     On July 15, 2019, retained counsel entered an appearance on Devin’s

behalf.

       {¶10} On July 19, 2019, the trial court ordered Devin transferred from the Lake

County Jail to a secure forensic unit at Northcoast Behavioral Healthcare Center for the

purposes of a competency evaluation. The Lake County Adult Probation Department

reported that it “was unable to conduct the ordered competency evaluation due to

[Devin’s] lack of cooperation and unable to confirm whether this is due to mental illness

or refusal to participate.”

                                              2
       {¶11} On September 9, 2019, the trial court determined that Devin was competent

to stand trial.

       {¶12} Devin’s case was tried to a jury between September 23 and 25, 2019. Prior

to jury selection, Devin asserted his “right to remove the retained counsel.” The court

construed the assertion as a motion to discharge retained counsel and denied it. The

State presented the following testimony:

       {¶13} On July 26, 2018, Officer Randy Mullenax of the Willoughby Hills Police

Department was dispatched to the Dollar Tree on Chardon Road at 9:13 p.m. to

investigate a robbery. After speaking with Dollar Tree employees, Mullenax ran the name

Kahri Howard through LEADS. The employees identified Kahri as the perpetrator and a

warrant was obtained for his arrest.

       {¶14} Todd Alan Dudash was the assistant manager working at Dollar Tree on

July 26, 2018. At closing time, Dudash noticed a former employee known as Kahri in the

store. Dudash identified Devin as Kahri in court. Kahri (Devin) brandished a gun and

forced Dudash and another employee to add funds to “Green Dot” prepaid debit cards.

After loading the cards, Kahri (Devin) released the other employee and made Dudash

give him the deposit bags out of the store’s safe. Kahri (Devin) then exited through a

back door in the stockroom.

       {¶15} Leslee Lamp was the store manager at Dollar Tree and hired a person

known as Kahri in the spring of 2018. As part of the hiring process, Kahri produced a

driver’s license identifying himself as Kahri Howard. Lamp identified Devin in court as

Kahri. On the night of the robbery, Lamp was summoned to the Dollar Tree and identified

a LEADS photograph of Kahri (Devin) as the person she had hired.

       {¶16} Queshonda Stanford was a cashier at Dollar Tree on July 26, 2018. She

                                           3
identified Devin as the last person in the store that evening. At gunpoint, Devin forced

her to load funds onto Green Dot cards. He then allowed her to leave the store.

       {¶17} Kahri Howard testified that Devin is his brother and they used to live

together. Devin owned guns, including an AR-15 and a handgun. On one occasion,

Kahri was at the Dollar Tree in Willoughby Hills and a manager asked him where his

brother Kahri was. About two weeks after this incident, the police came to his apartment

and told him that he was going to be charged with armed robbery. Kahri denied working

at Dollar Tree and told the police that he was at his mother’s apartment on the night of

July 26. Kahri identified Bureau of Motor Vehicle records containing his name and social

security number matched with a picture of Devin.

       {¶18} Lisa Jones is the mother of Devin and Kahri Howard. She testified that

Kahri has a learning disability and would not be capable of working at Dollar Tree. She

confirmed that Kahri was with her on the evening of July 26.

       {¶19} Rebecca Silverstein, a forensic analyst with the Lake County Crime

Laboratory, tested various items (a card, a highlighter, and a clipboard) from the Dollar

Tree for fingerprints, but the results were inconclusive as to who had handled the items,

with the exception of a single print belonging to Stanford.

       {¶20} Detective Jamie Onion of the Willoughby Hills Police Department collected

evidence and DNA samples from the crime scene for submission to the Lake County

Crime Laboratory. The items submitted, however, contained too little genetic information

for forensic identification. Onion also assisted in executing the arrest warrant for Kahri.

After interviewing Kahri and his mother, the investigation focused on Devin as the

suspect. Devin was located on August 14, 2018, walking on Euclid Avenue and fled upon

the approach of the police. Devin was ultimately apprehended by a canine unit with the

                                             4
Euclid Police Department.

       {¶21} A recorded interview of Devin was played for the jury. In it, Devin admitted

that he obtained fraudulent identification identifying himself as Kahri and worked at the

Dollar Tree where he was known as Kahri. He admitted that he robbed the store using a

stolen handgun that was loaded although no bullet was in the chamber. Devin also

claimed that he was a habitual user of cocaine, Xanax, marijuana, and alcohol and that

substance abuse was a significant influence on his behavior.

       {¶22} Devin testified in his own defense. He denied that he had either worked at

or robbed the Dollar Tree. Devin claimed Detective Onion had threatened to prosecute

Kahri for possession of the AR-15 unless he would confess to the robbery and, therefore,

his confession was coerced. Devin also claimed that prior to the confession he was

abusing drugs and alcohol which affected his ability to “grasp the concept” although he

could still understand and respond to questions. Finally, Devin asserted that he was

“effectively in shock” during the confession as a result of the police unleashing the canine

against him in an “excessive use of police force.”

       {¶23} On September 25, 2019, the jury returned its verdict finding Devin guilty of

all Counts charged in the Indictment.

       {¶24} On October 24, 2019, the sentencing hearing was held. The trial court

found that Counts 1 (Aggravated Robbery), 2 (Kidnapping), 3 (Kidnapping), and 4

(Complicity to Safecracking) merged for the purposes of sentencing. The State elected

to proceed on the Aggravated Robbery charge. Devin was sentenced to serve ten years

in prison for Aggravated Robbery concurrently with eleven months in prison for Identity

Fraud and an additional three years for the firearm specification. The court further

advised Devin that he would be subject to five years of mandatory post release control.

                                             5
Devin’s sentence was memorialized on October 29, 2019.

       {¶25} On December 2, 2019, a notice of appeal was filed. On appeal, Devin raises

the following assignments of error:

              [1.] The trial court violated the defendant-appellant’s constitutional
              right of self-representation and effective representation as
              guaranteed by the Sixth and Fourteenth Amendments to the United
              States Constitution and Section 10, Article I of the Ohio Constitution.

              [2.] The defendant-appellant’s constitutional rights to due process
              and fair trial under the Fifth, Sixth and Fourteenth Amendments to
              the United States Constitution and Article I, Sections 10 and 16 of
              the Ohio Constitution were prejudiced by the ineffective assistance
              of trial counsel.

              [3.] The trial court erred to the prejudice of the defendant-appellant
              when it returned a verdict of guilty against the manifest weight of the
              evidence.

              [4.] The trial court erred to the prejudice of the defendant-appellant
              in denying his motion for acquittal made pursuant to Crim.R. 29(A).

       {¶26} In the first assignment of error, Devin claims the trial court erred by denying

his request to remove his trial attorney. About fifteen minutes prior to the commencement

of trial, Devin advised the court:

              I am being compelled by this court to go to trial without an attorney
              and that is in violation of my constitutional rights. I am not and I do
              not consent for the retained attorney to speak on my behalf and I
              won’t be able to go to trial today.

Although no explanation was given to the court as to why Devin did not consent to

representation, it is noted on appeal that he had previously sought to file pro se motions

to suppress evidence. At a change of plea hearing on September 16, 2018, Devin sought

a continuance in order to prepare motions for “employment of expert witnesses,” “a

subpoena duces tecum,” and to “subpoena records from the arresting police department.”

Retained counsel advised the court that he did “not believe that those motions have any

bearing on this case” or that they were “substantive” and that he would “not be filing those
                                             6
motions on behalf of [Devin].”

      {¶27} “It is well established that the right to counsel of one’s choice is an essential

element of the Sixth Amendment right to have the assistance of counsel for one’s

defense.”   State v. Lacey, 8th Dist. Cuyahoga No. 102812, 2016-Ohio-1375, ¶ 15.

“Though fundamental, the constitutional right to one’s counsel of choice is not absolute.”

State v. Ross, 2018-Ohio-3524, 108 N.E.3d 1247, ¶ 6 (9th Dist.); State v. Lindsey, 8th

Dist. Cuyahoga No. 106111, 2019-Ohio-782, ¶ 33. Rather, “‘the essential aim of the

Amendment is to guarantee an effective advocate * * * rather than to ensure that a

defendant will inexorably be represented by the lawyer whom he prefers.’” State v.

Ponce, 2012-Ohio-4572, 977 N.E.2d 1062, ¶ 15 (7th Dist.), quoting Wheat v. United

States, 486 U.S. 153, 159, 108 S.Ct. 1692, 100 L.Ed.2d 140 (1988). Courts have “‘wide

latitude in balancing the right to counsel of choice against the needs of fairness and

against the demands of its calendar.’” State v. Frazier, 8th Dist. Cuyahoga No. 97178,

2012-Ohio-1198, ¶ 26, quoting United States v. Gonzalez-Lopez, 548 U.S. 140, 152, 126

S.Ct. 2557, 165 L.Ed.2d 409 (2006). In particular, “trial courts continue to have the

authority to limit a defendant’s right to counsel of choice when faced with a belated

request to change attorneys.” State v. Daniels, 11th Dist. Trumbull No. 2019-T-0079,

2019-Ohio-5314, ¶ 15.

      {¶28} Concomitant to the right to one’s choice of counsel is the right to discharge

counsel. State v. Ross, 2018-Ohio-3524, 108 N.E.3d 1247 (9th Dist.), ¶ 5 (“[a] court

commits structural error when it wrongfully denies a defendant his counsel of choice”)

(citation omitted); United States v. Jimenez-Antunez, 820 F.3d 1267, 1271 (11th Cir.2016)

(“[a] defendant exercises the right to counsel of choice when he moves to dismiss retained

counsel”). Unlike where counsel is appointed for an indigent defendant, a defendant who

                                             7
has retained counsel does not need to demonstrate cause in order to discharge counsel.

United States v. Brown, 785 F.3d 1337, 1344 (9th Cir.2015); compare State v. Harrison,

9th Dist. Summit No. 20080, 2001 WL 39600, *1 (“[t]o discharge a court-appointed

attorney, the defendant must demonstrate to the court justifiable cause for the discharge

of the appointed counsel and the request for appointment of new counsel”). Nonetheless,

“‘[a] trial court [ ] [possesses] wide latitude in balancing the right to counsel of choice

against the needs of fairness * * * and against the demands of its calendar.’” State v.

Miller, 9th Dist. Summit No. 27048, 2015-Ohio-279, ¶ 9, citing Gonzalez-Lopez at 152.

       {¶29} When a request to discharge counsel is made so close to the

commencement of trial as to require the trial be delayed, courts will often consider the

request by using the criteria for granting a continuance. “Therefore, when considering a

motion for a continuance or for new counsel, a trial court must balance ‘any potential

prejudice to a defendant against concerns such as a court’s right to control its own docket

and the public’s interest in the prompt and efficient dispatch of justice.’” State v. Hicks,

2d Dist. Greene No. 2005-CA-140, 2006-Ohio-6662, ¶ 25, quoting State v. Unger, 67

Ohio St.2d 65, 67, 423 N.E.2d 1078 (1981). “When a defendant’s request for new counsel

is made for purposes of delay or made in bad faith, the court’s interest in the orderly and

efficient administration of justice outweighs the defendant’s right to counsel of his choice.”

State v. Griesmar, 11th Dist. Lake No. 2009-L-061, 2010-Ohio-824, ¶ 20; Lindsey at ¶ 35;

State v. Burrell, 11th Dist. Lake No. 2013-L-024, 2014-Ohio-1356, ¶ 29 (“[w]hen a motion

to substitute counsel is made on the day of trial, this ‘intimates such motion is made in

bad faith for the purposes of delay’”) (citation omitted).

       {¶30} “Whether a trial court errs by refusing to allow a defendant to discharge his

or her counsel or seek substitute counsel is reviewed under an abuse of discretion

                                              8
standard.” (Citation omitted.) Burrell at ¶ 21.

       {¶31} We find no abuse of discretion in the trial court’s denial of Devin’s attempt

to substitute counsel. The court justifiably concluded that Devin was further attempting

to delay the proceedings. In support of its ruling, the court reviewed the procedural history

of the case noting the ways in which Devin’s conduct had delayed the proceedings. A

court is under no obligation to allow the substitution or discharge of counsel on the day of

trial where the motion is “utilized as a way to delay the proceedings or trifle with the court.”

(Citation omitted.) State v. Stein, 3d Dist. Mercer No. 10-17-13, 2018-Ohio-2345, ¶ 20.

       {¶32} Assuming, arguendo, that Devin sought to discharge counsel because

counsel had failed to file the motions he wanted filed, that reason is insufficient to compel

a trial court to allow the substitution.     “[A] defendant has no constitutional right to

determine trial tactics and strategy of counsel.” State v. Donkers, 170 Ohio App.3d 509,

2007-Ohio-1557, 867 N.E.2d 903, ¶ 183 (11th Dist.). “Rather, decisions about viable

defenses are the exclusive domain of defense counsel after consultation with the

defendant.” Id.; State v. Conway, 108 Ohio St.3d 214, 2006-Ohio-791, 842 N.E.2d 996,

¶ 150 (“[d]isagreements between attorney and client over trial strategy do not warrant

substitution of counsel”).

       {¶33} Finally, Devin suggests on appeal that the trial court’s decision deprived him

of the right to represent himself. At the September 16 change of plea hearing, retained

counsel suggested that Devin would like to represent himself to which Devin responded,

“not at all.” “The constitutional right of self-representation is waived if it is not timely and

unequivocally asserted.” (Citation omitted.) State v. Cassano, 96 Ohio St.3d 94, 2002-

Ohio-3751, 772 N.E.2d 81, ¶ 38. In the present case, Devin’s assertion was neither timely

nor unequivocal.

                                               9
       {¶34} The first assignment of error is without merit.

       {¶35} In the second assignment of error, Devin claims trial counsel was

constitutionally ineffective. Specifically, “trial counsel was ineffective due to his failure to

file a Motion to Suppress on his behalf, counsel’s failure to object to prejudicial bad acts

evidence being admitted into evidence and counsel’s failure to object to impermissible

hearsay and leading questions.” Appellant’s brief at 13.

       {¶36} “Counsel’s performance will not be deemed ineffective unless and until

counsel’s performance is proved to have fallen below an objective standard of reasonable

representation and, in addition, prejudice arises from counsel’s performance.” State v.

Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph two of the syllabus; State

v. Madrigal, 87 Ohio St.3d 378, 388-389, 721 N.E.2d 52 (2000). With respect to counsel’s

performance, the defendant must demonstrate that “counsel made errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d

674 (1984). The element of prejudice means “that counsel’s errors were so serious as to

deprive the defendant of a fair trial, a trial whose result is reliable.” Id. “Unless a

defendant makes both showings, it cannot be said that the conviction or death sentence

resulted from a breakdown in the adversary process that renders the result unreliable.”

Id.

       {¶37} Devin contends there were “reasonable grounds” for filing a motion to

suppress on the grounds that he “was under the influence of drugs while being

interviewed by police” and “had just been attacked by the police K9 officer.” Appellant’s

brief at 12. We disagree.

       {¶38} The voluntariness of a confession is evaluated under the totality of the

                                              10
circumstances, “including the age, mentality, and prior criminal experience of the

accused; the length, intensity, and frequency of interrogation; the existence of physical

deprivation or mistreatment; and the existence of threat or inducement.”           (Citation

omitted.) State v. Belton, 149 Ohio St.3d 165, 2016-Ohio-1581, 74 N.E.3d 319, ¶ 107.

The Ohio Supreme Court has been consistent that “a waiver is not involuntary unless

there is evidence of police coercion, such as physical abuse, threats, or deprivation of

food, medical treatment, or sleep.” State v. Wesson, 137 Ohio St.3d 309, 2013-Ohio-

4575, 999 N.E.2d 557, ¶ 35; State v. Treesh, 90 Ohio St.3d 460, 472, 739 N.E.2d 749

(2001) (“we need not assess the totality of the circumstances unless we find that the

tactics used by the detectives were coercive”). This court has held that “the presence of

drugs or alcohol should be considered, (but) the amount must sufficiently impair the

confessor’s abilities to reason.” (Citation omitted.) State v. Cameron, 11th Dist. Lake No.

2007-L-004, 2007-Ohio-6935, ¶ 19.

          {¶39} The video recording of Devin’s confession demonstrates the complete

absence of police coercion or the impairment of Devin’s ability to reason. The claim raised

at trial, that Detective Onion threatened to prosecute Kahri if Devin did not confess, was

not mentioned in either of the pro se Motions to Suppress filed by Devin. Trial counsel’s

decision not to move to suppress the confession cannot be deemed unreasonable or

prejudicial. State v. Moon, 8th Dist. Cuyahoga No. 101972, 2015-Ohio-1550, ¶ 28 (“the

failure to file a motion to suppress constitutes ineffective assistance of counsel only when

the record demonstrates that the motion would have been successful if made”) (cases

cited).

          {¶40} Devin also argues trial counsel was ineffective for allowing testimony

regarding the AR-15 into evidence. Detective Onion testified that Kahri indicated to him

                                            11
that Devin kept an AR-15 in his bedroom, which testimony Devin further claims was

hearsay. Kahri testified likewise during his testimony. Devin discusses the AR-15 in the

video confession although defense counsel had the opportunity to have that part of the

video redacted. Devin claims this evidence “was only introduced to make [Devin] appear

to have fear-inducing guns since the Willoughby Hills police were unable to find the

firearm alleged to have been used in the crime.” Appellant’s brief at 9.

       {¶41} Trial counsel’s failure to oppose the testimony regarding the AR-15 does

not support a claim of ineffective assistance. The trial court concluded, and we agree,

that the inclusion of the testimony regarding the AR-15 was deliberate trial strategy

inasmuch as Devin alleged that Detective Onion used the presence of the rifle in Kahri’s

apartment as leverage to coerce a confession. At sentencing, the court observed:

              I do find that the defense chose to leave that in the video. Obviously,
              they had the video prior to trial, agreed on the redactions that would
              be utilized, and it ended up being integral to the defendant’s defense
              in this matter. Had the defendant not testified or testified otherwise,
              I would have considered a curative instruction to the jury before they
              deliberated on this case, but based on the facts of the defendant’s
              own testimony, I found it to be trial strategy that that was left in the
              video.

Moreover, Detective Onion gave a de facto curative instruction when he testified that it

was not illegal to own the rifle and that it was “not part of this case.”

       {¶42} Devin also faults trial counsel for not objecting to Detective Onion’s

testimony regarding his interview with Kahri, “almost all of [which] was impermissible

hearsay.” Appellant’s brief at 13. Arguably, this testimony was not hearsay inasmuch as

it was necessary to explain how the investigation turned from Kahri to Devin. State v.

Thomas, 61 Ohio St.2d 223, 232, 400 N.E.2d 401 (1980) (“extrajudicial statements made

by an out-of-court declarant are properly admissible to explain the actions of a witness to

whom the statement was directed”).         Assuming, arguendo, that it was inadmissible
                                              12
hearsay, there was no prejudice. There was nothing of substance in Detective Onion’s

description of the interview with Kahri that Kahri did not testify to during his own testimony.

State v. O’Neal, 87 Ohio St.3d 402, 411, 721 N.E.2d 73 (2000) (admission of hearsay

deemed harmless where it was duplicative of admissible testimony and where defendant

confessed the crime); In re D.W., 8th Dist. Cuyahoga No. 107920, 2019-Ohio-3104, ¶ 33

(“[w]hen a hearsay declarant is examined at trial ‘on the same matters as contained in

impermissible hearsay statements and where admission is essentially cumulative, such

admission is harmless’”) (citation omitted).

       {¶43} Finally, Devin claims trial counsel failed to object to leading questions. The

portions of the trial transcript referred to in the appellant’s brief do not demonstrate the

objectionable use of leading questions. The prosecutor used such questions to facilitate

the witnesses’ narrative rather than elicit incriminating statements.         Evid.R. 611(C)

(“[l]eading questions should not be used on the direct examination of a witness except as

may be necessary to develop the witness’ testimony”).

       {¶44} The second assignment of error is without merit.

       {¶45} In the third and fourth assignments of error, Devin argues that his

convictions are against the manifest weight of the evidence and are not supported by

sufficient evidence.

       {¶46} Criminal Rule 29(A) provides that “[t]he court * * * shall order the entry of a

judgment of acquittal of one or more offenses charged * * * if the evidence is insufficient

to sustain a conviction of such offense or offenses.” In reviewing the sufficiency of the

evidence, “[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d

                                               13
259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶47} Whereas “sufficiency of the evidence is a test of adequacy as to whether

the evidence is legally sufficient to support a verdict as a matter of law, * * * weight of the

evidence addresses the evidence’s effect of inducing belief.” State v. Wilson, 113 Ohio

St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing State v. Thompkins, 78 Ohio

St.3d 380, 386-387, 678 N.E.2d 541 (1997). “[A] reviewing court asks whose evidence

is more persuasive—the state’s or the defendant’s?” Id. An appellate court must

consider all the evidence in the record, the reasonable inferences, the credibility of the

witnesses, and whether, “in resolving conflicts in the evidence, the jury clearly lost its way

and created such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered.” (Citation omitted.) Thompkins at 387. “Since there must be

sufficient evidence to take a case to the jury, it follows that ‘a finding that a conviction is

supported by the weight of the evidence necessarily must include a finding of sufficiency.’”

(Citation omitted.) State v. Hall, 11th Dist. Lake Nos. 2019-L-027 and 2019-L-031, 2019-

Ohio-4000, ¶ 42.

       {¶48} Devin raises no specific arguments regarding the weight or sufficiency of

the evidence supporting his convictions, but rather argues generally that “sufficient

evidence was not presented” and that “the evidence was not evidence that proved him

guilty beyond a reasonable doubt.” Appellant’s Brief at 16.

       {¶49} Devin’s conviction for Aggravated Robbery was supported by sufficient

evidence and the weight of the evidence inasmuch as, according to the testimony of

Dudash and Stanford and by his own confession, he brandished a deadly weapon being

a firearm during the commission of a theft offense.           R.C. 2911.01(A)(1) and R.C.

2941.145.

                                              14
      {¶50} Devin’s conviction for Identity Fraud was supported by sufficient evidence

and the weight of the evidence inasmuch as, according to the testimony of Kahri and by

his own confession, he obtained and used Kahri’s name and social security number

without his consent with the intent of holding himself out as Kahri. R.C. 2913.49(B)(1).

      {¶51} The third and fourth assignments of error are without merit.

      {¶52} For the foregoing reasons, Devin’s convictions are affirmed. Costs to be

taxed against the appellant.



TIMOTHY P. CANNON, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                           15